DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CHARLES GLORIOSO,
                            Appellant,

                                    v.

    EVENT SERVICES AMERICA, INC., a Florida corporation, and
                   CAROLYN GLORIOSO,
                        Appellees.

                              No. 4D14-1806

                         [September 30, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John J. Murphy III, Judge; L.T. Case No. CACE08025574
(21).

  Daniel M. Grissom and Daniel B. Caine of Stabinski & Funt, P.A.,
Miami, for appellant.

  John B. Marion and Dina M. Contri of Sellars, Marion & Bachi, P.A.,
West Palm Beach, for Appellee-Event Services, Inc.

PER CURIAM.

  Affirmed. See Audiffred v. Arnold, 161 So. 3d 1274 (Fla. 2015).

GROSS and TAYLOR, JJ., and SHEPHERD, CAROLINE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.